Opinion
Per Curiam:
This case is governed by the Act of June 19, 1911, P. L. 1055, §10, as last amended by the Act of June 22, 1931, P. L. 862, §1, 61 P.S. 305(pp), which requires a parolee to serve the balance of his unexpired term (without commutation) upon conviction of a crime committed while on parole. Applying the act to *721the present case, wherein the expiration date of relator’s original sentence was December 31, 1963, that date was extended to May 5, 1965, because he had been “on the street” for a period of time equal to the period between those two dates. Consequently, his new sentence will not commence to run until May 5, 1965. The additional time to be served by relator is not due to the action of the Parole Board, as he contends, but because of the statute aforementioned.
Order refusing writ of habeas corpus affirmed.